People v Guzman (2015 NY Slip Op 09615)





People v Guzman


2015 NY Slip Op 09615


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16482 2892/12

[*1] The People of the State of New York, Respondent,
vChristian Guzman, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Steven R. Berko of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Axelrod of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 16, 2012, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant's claim that his guilty plea was invalid because the court gave an incomplete explanation of defendant's rights under Boykin v Alabama (395 US 238 [1969]) is a claim requiring preservation (see People v Jackson, 123 AD3d 634 [1st Dept 2014], lv denied 25 NY3d 1201 [2015]), and we decline to review this unpreserved claim in the interest of justice. Unlike the situation in People v Tyrell (22 NY3d 359, 364 [2013]), defendant had the opportunity to move to withdraw his plea or otherwise raise the issue, and the deficiency did not rise to the level of a mode of proceedings error. As an alternative holding, we find that the record as a whole establishes the voluntariness of the plea (see Tyrell, 22 NY3d at 365; see also People v Harris, 61 NY2d 9, 16-19 [1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK